 
 
MANAGEMENT AGREEMENT


THIS MANAGEMENT AGREEMENT (the “Agreement”) is entered into as of the 15th day
of February, 2006 by and between U.S. WIRELESS DATA, INC., a Delaware
corporation (the “Company”) and TRINAD MANAGEMENT, LLC, a Delaware limited
liability company (the “Manager”).


WITNESSETH:


WHEREAS, pursuant to this Agreement the Company shall utilize the Manager’s
services on an ongoing basis for certain management services from the Effective
Date and continuing until the expiration or termination of this Agreement
pursuant to the terms contained herein.


NOW THEREFORE, in consideration of the foregoing and of the covenants herein, it
is mutually agreed as follows:



1.
The effective date of this Agreement and the enforceability of the terms and
conditions hereof shall be the date upon which the Company effects the initial
closing under its currently contemplated financing of up to $2,000,000 of common
stock and warrants (such date referred to herein as the “Effective Date”).




2.
The Company hereby retains Manager and Manager agrees to provide the Company
with management services (the “Management Services”) under and subject to all of
the terms, conditions and provisions hereof.




3.
The Management Services shall consist of certain management services, including,
without limitation the sourcing, structuring and negotiation of a potential
business combination transaction involving the Company.




4.
The Manager shall provide such Management Services pursuant to the terms and
conditions hereof. The Manager will provide the Management Services hereunder
with the same care and diligence that it would exercise in the performance of
such services for its own operations.




5.
As compensation for the Management Services provided pursuant to this Agreement,
from and after the Effective Date, the Company agrees to pay the Manager a fee
(the “Management Fee”) of $30,000 per month, plus reimbursement of all expenses
reasonably incurred by the Manager in connection with the provision of the
Management Services. The Management Fee shall be payable within fifteen (15)
days of the end of each calendar month.




6.
It is expressly understood by all parties hereto that during the term hereof,
the Manager will diligently devote such time and best efforts as is reasonably
required in the performance of the Management Services and will perform the
Management Services conscientiously, efficiently and to the best of its ability.
Except as otherwise set forth herein or in other agreements with the Company,
nothing contained in this Agreement shall preclude Manager from engaging in
other business activities.




--------------------------------------------------------------------------------


 

7.
Subjectto Section 8 below, the term of this Agreement will commence on the
Effective Date and will continue for a period of five (5) years (the “Term”).




8.
(a) The parties hereto may terminate this Agreement at any time by mutual
written agreement.

 

 
(b) Company may terminate this Agreement effective immediately by (i) giving
written notice of termination to Manager, and (ii) concurrently therewith,
making payment of The a termination fee of $1,000,000 to Manager.

 

 
(c) Either party may terminate this Agreement effective immediately by giving
written notice of termination to the other party hereto only in the event that
such other party shall default in any material respect in the performance of any
duty or obligation imposed upon it by this Agreement

 

 
(d) Uponthe termination of this Agreement in accordance with the terms hereof,
except as set forth in this Agreement, neither party hereto shall have any
further obligation or liability to the other party hereunder. The following
provision of this Agreement shall survive such termination or expiration of this
Agreement, Sections 8(d), 10, 11, 12, 13, 14 and 18. Upon termination of this
Agreement for any reason, the Manager shall deliver to the Company all records,
contracts, agreements and other papers, documents or other materials which
pertain to the Company’s business and activities associated therewith.




9.
This Agreement may not be assigned by the Manager without the prior written
approval of the Company.




10.
The Manager shall not have or claim at any time, by virtue of its performance
hereunder, any right, title or interest in any trade name, trademark, copyright
or other similar rights or in any property or other tangible or intangible
assets of any type owned by the Company and shall not have or claim at any time
any right, title or interest in any other material, matter or asset of any sort
prepared for or used in connection with the Company’s business or promotion.




11.
The Manager expressly agrees that all books and records relating in any manner
whatsoever to the Company’s business and all other files, books and records and
other material owned by the Company or used by it in connection with the conduct
of its business, whether prepared by Manager’s personnel, contract employees or
otherwise coming into Manager’s possession (collectively, the “Proprietary
Information”), shall be the exclusive property of the Company, regardless of who
actually prepared the Proprietary Information. All such books and records and
other materials shall be returned immediately to the Company upon termination of
Manager’s services. The Manager agrees that it shall not disclose, transfer,
use, copy, or allow access to any such Proprietary Information to any employees
or to any third parties, except for those who have a need to know such
Proprietary Information in order to accomplish the requirements of this
Agreement and who are bound by contractual obligations of confidentiality and
limitation of use sufficient to give effect to this Section 11. In no event
shall the Manager disclose any such Proprietary Information to any competitors
of the Company.




--------------------------------------------------------------------------------


 

12.
(a) The Company shall indemnify and hold harmless the Manager and its officers,
directors, stockholders and employees against all third person claims,
liabilities, losses, costs and expenses (including reasonable legal and
accounting fees) whether or not covered by insurance, caused or asserted to have
been caused, directly or indirectly, by or as a result of (i) any acts or
omissions of the Company and its employees or (ii) any breach of or failure to
perform any obligation under this Agreement by the Company and/or its agents,
employees and/or subcontractors (other than the Manager), except to the extent
caused by the bad faith, gross negligence, willful misconduct or fraud of the
Manager.

 
(b) The Manager shall indemnify and hold harmless the Company and its officers,
directors, partners and employees against all third person claims, liabilities,
losses, costs and expenses (including reasonable legal and accounting fees)
whether or not covered by insurance, caused or asserted to have been caused,
directly or indirectly, by or as a result of (i) any acts or omissions of the
Manager and its employees or (ii) any breach of or failure to perform any
obligation under this Agreement by the Manager and/or its agents, employees
and/or subcontractors, except to the extent caused by the bad faith, gross
negligence, willful misconduct or fraud of the Company.




13.
Any notice required or permitted to be given under this Agreement by one party
hereto to the other shall be in writing and shall be deemed to have been given
as of the second business day following the date of mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed as follows:

 
 

 
To the Manager:
 
TRINAD MANAGEMENT, LLC
2121 Avenue of the Stars, Suite 1650
Los Angeles, CA 90067
Attention: Robert Ellin
 
 
 
 
 
 
 
To the Company:
 
U.S. WIRELESS DATA, INC.
2121 Avenue of the Stars, Suite 1650
Los Angeles, CA 90067
Attention: David Chazen
           
          or such other addresses as the respective parties may in writing to
the other designate.

 
 
 

--------------------------------------------------------------------------------


 

14.
If a proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in connection with that action or proceeding, in addition to any other
relief to which such party or parties may be entitled.




15.
The parties hereto agree that this Agreement constitutes the entire and
exclusive agreement between them pertaining to the subject matter contained
herein, and supersedes all prior or contemporaneous agreement oral or written,
conditions, representation, warranties, proposals and understandings of the
parties pertaining to such subject matter.




16.
The provisions of this Agreement inure to the benefit of and are binding on the
successor and assigns of the Company and the successor and assigns of Manager.




17.
Should any paragraph or provision of this Agreement be held to be void, invalid
or inoperative, it shall not affect any other paragraph or provision herein, and
the remainder of this Agreement shall be effective as though such void, invalid
or inoperative paragraph or provision had not been contained herein.




18.
This Agreement shall be governed by the laws of the State of Delaware.



[Signature Page Follows]
 

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 
 

       
TRINAD MANAGEMENT, LLC
 
   
   
    By:   /s/ Robert Ellin  

--------------------------------------------------------------------------------

Name: Robert Ellin  
Title: Managing Member

 
 

        U.S. WIRELESS DATA, INC.  
   
   
    By:   /s/ David Chazen  

--------------------------------------------------------------------------------

Name: David Chazen   Title: President

 

--------------------------------------------------------------------------------

